DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant, submitted on 04/08/2022, has been received, entered and made of record. Currently, claims 1-20 remain pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/08/2022 and 09/30/2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
The cited references in the IDS are general background reference(s) covering technical means for detecting blank pages and processing fees for printing pages without the blank pages.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneyama US 2015/0070736 A1.

Referring to claim 1, Yoneyama discloses an electronic device with cost saving function, comprising: 
      a data receiving module (fig.3, scanner unit 140) for receiving a first document file data containing blank pages ([0042] and [0141]) (Note: the reference discloses a scanner unit for receiving scan data of document (document file) containing blank pages); 
       an input module (fig.3, operation unit 160) for receiving an instruction ([0042], [0062] and [0064]) (Note: user gives instructions through operation unit 160); 
       an output module (fig.3, printer 120); 
       a display module (fig.4, display unit 161); and 
       a processing module (fig.3, controller 200) being electrically connected to the data receiving module, the input module, the display module and the output module (fig.3) (Note: the controller 200 is connected to the scanner unit 140, the operation unit 160, the display unit 161 and the printer 120); and 
      wherein the processing module performs a blank page counting process on the first document file data to generate cost information of non-blank pages and instructs the display module to display the cost information of non-blank pages (figs.16, 18 and [0145]-[0158]) (Note: the CPU 2100 (of the controller 200) performs a counting process on the scan data to generate and display cost information of expected printed pages without the blank pages (see fig.18). Thus, the controller 200 performs a blank page counting process on the scan data to generate cost information of non-blank pages and instructs the display module to display the cost information of non-blank pages).

Referring claim 2, Yoneyama discloses the electronic device with cost saving function according to claim 1, wherein the processing module performs the blank page counting process to obtain a total number of blank pages and generates the cost information of non-blank pages according to total pages and total blank pages of the first document file data ([0141] and fig.18) (Note: the CPU 2100 (of the controller) sets a flag to be on for each page determined blank (thus, performs the blank page counting process to obtain a total number of blank pages) and updates the total number of pages to be printed, the total number of color pages, and the total number of monochrome pages. Then, the CPU 2100 (of the controller) displays a print price of non-blank pages according to total pages and total blank pages of the document (see 1801 of fig.18)).

Referring to claim 3, Yoneyama discloses the electronic device with cost saving function according to claim 2, wherein the processing module performs a blank page removal process on the first document file data according to the number of blank pages to generate a second document file data, in which all the blank pages are removed (fig.16, [0146]-[0150] and [0158]) (Note: when the blank skip printing mode is enabled, the CPU 2100 performs a blank page removal process on the scan data according to the number of blank pages to generate a second document file data, in which all the blank pages are removed).

Referring to claim 4, Yoneyama discloses the electronic device with cost saving function according to claim 1, wherein the processing module performs the blank page counting process to obtain a total number of blank pages, and performs a blank page removal process on the first document file data according to the number of blank pages to generate a second document file data, in which all the blank pages are removed, and then generates the cost information of non-blank pages according to the second document file data (figs.16, 18, [0146]-[0150] and [0158]) (Note: when the blank skip printing mode is enabled, the CPU 2100 performs a blank page removal process on the scan data according to the number of blank pages to generate a second document file data, in which all the blank pages are removed, and displays a print price of non-blank pages (second document file data in which all the blank pages are removed) according to total pages and total blank pages of the document (see 1801 of fig.18)).

Referring to claim 5, Yoneyama discloses the electronic device with cost saving function according to claim 3, wherein when the processing module receives a document processing instruction via the input module, the processing module instructs the output module to output the second document file data (fig.18 and [0139]) (Note: when the user presses a blank-skip-on setting button 1801 and then presses an OK button 1803 on the screen 1800, the CPU 2100 performs printing of document file data, in which all the blank pages are removed).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Komaba et al. US 2012/0120448 A1 (hereinafter referred to as Komaba) in view of Inouye et al. US 2021/0306473 A1 (hereinafter referred to as Inouye).

Referring to claim 9, Komaba discloses a document processing system with cost saving function (fig.1), comprising: 
     a server (fig.1, the image processing server 21) at a remote location (fig.1); and 
     an electronic device (fig.1, image forming apparatus 1) being connected to the server via a network (fig.1, network 4) ([0069]-[0070]); and 
     wherein the electronic device receives a first document file data containing blank pages and transmits the received first document file data to the server (fig.1 and [0070]-[0071]) (Note: image forming apparatus 1 receives print data from a terminal 31 and transmits it to an image processing server 21 for performing a blank page removing operation); and 
     the server performs a blank page counting process on the first document file data to generate cost information of non-blank pages ([0071] and [0123]) (Note: the image processing server 21 performs a blank page removing operation and generates an estimated charge based on the number of the target sides of sheets).
      Komaba fails to disclose a cloud server; and wherein the cloud server transmits the latter to the electronic device.
      However, in the same field of endeavor of a document processing system art, Inouye discloses a cloud server (fig.1, cloud server 106) and wherein the cloud server transmits the latter to the electronic device ([0068]) (Note: the cloud serve determines a cost associated with executing the document processing job in accordance with information and transmits the cost to a print device (electronic device)).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to replace the server of Komaba with a cloud server and wherein the cloud server transmits the latter to the electronic device as taught by Inouye. The suggestion/motivation for doing so would have been to improve data accessibility from anywhere, improve data security and provide a document processing system at low cost.

Referring to claim 10, Komaba in view of Inouye discloses the document processing system with cost saving function according to claim 9. Komaba further discloses wherein the server performs the blank page counting process to obtain a total number of blank pages and generates the cost information of non-blank pages according to total pages and total blank pages of the first document file data ([0120] and [0123]) (Note: the image processing server 21 performs a blank page removing operation, on the document image, and estimates an amount of charge for the blank page removing operation based on the current determined number of the target sides of sheets included in the estimation reference information and an amount of charge per unit (an amount of charge per page) set on the image processing server 21 itself, and generates charge information indicating the estimated amount of charge).

Referring to claim 11, Komaba in view of Inouye discloses the document processing system with cost saving function according to claim 10. Komaba further discloses wherein the server performs a blank page removal process on the first document file data according to the number of blank pages to generate a second document file data, in which all the blank pages are removed ([0120]-[0123]) (Note: the image processing server 21 performs a blank page removing operation, on the document image, and generates a second document file data, in which all the blank pages are removed), and transmits the second document file data to the electronic device ([0120] and [0129]) (Note: the document file data, without the blank pages, is transmitted via servers, to the image forming apparatus 1).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Komaba in view of Inouye and further in view of Yamamoto et al. US 2014/0365060 A1 (hereinafter referred to as Yamamoto).

Referring to 13, Komaba in view of Inouye discloses the document processing system with cost saving function according to claim 11, except wherein when the server accepts a payment made corresponding to the cost information of non-blank pages, the cloud server transmits a document processing instruction to the electronic device to instruct the electronic device to output the second document file data.
     However, in the same field of endeavor of a document processing system art, Yamamoto discloses wherein when the server accepts a payment made corresponding to the cost information of non-blank pages, the server transmits a document processing instruction to the electronic device to instruct the electronic device to output the second document file data ([0081]) (Note: when the server completes the payment with the portable terminal, the server transmits information indicating the authentication result and the charging result via the network N and the communication control apparatus 12 to the image forming apparatus 30 and the image forming unit 60 starts printing in accordance with the print job).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the document processing system of Komaba in view of Inouye with a concept wherein when the server accepts a payment made corresponding to the cost information of non-blank pages, the cloud server transmits a document processing instruction to the electronic device to instruct the electronic device to output the second document file data as taught by Yamamoto. The suggestion/motivation for doing so would have been to allow only authorized users to access the document processing system.

Referring to claim 16, Komaba in view of Inouye and Yamamoto discloses the document processing system with cost saving function according to claim 13. Inouye discloses a mobile device (fig.1, mobile electronic device 102) connected to the cloud server via the network (fig.1). 
     Yamamoto discloses the mobile device performing a payment procedure according to the cost information of non-blank pages; and the server, after accepting the payment made by the mobile device according to the cost information of non-blank pages, transmitting the document processing instruction to the electronic device ([0081]) (Note: when the server completes the payment with the portable terminal, the server transmits information indicating the authentication result and the charging result via the network N and the communication control apparatus 12 to the image forming apparatus 30 and the image forming unit 60 starts printing in accordance with the print job).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the document processing system of Komaba in view of Inouye with a concept wherein the mobile device performing a payment procedure according to the cost information of non-blank pages; and the server, after accepting the payment made by the mobile device according to the cost information of non-blank pages, transmitting the document processing instruction to the electronic device as taught by Yamamoto. The suggestion/motivation for doing so would have been to allow user to perform printing without being at the printing device.

Claims 17  are rejected under 35 U.S.C. 103 as being unpatentable over Umeizumi et al. US 2022/0116510 A1 (hereinafter referred to as Umeizumi) in view of Inouye et al. US 2021/0306473 A1 (hereinafter referred to as Inouye).
Referring to claim 17,   A document processing system with cost saving function, comprising: a server at a remote location ([0126]) (Note: the reference discloses a charging server); and 
     an electronic device (fig.1, MFP 10) connected to the server via a network ([0126]-[0127]); and
     wherein the electronic device performs a blank page counting process on a received first document file data containing blank pages and transmits a processing result to the server ([0062]-[0064]; [0122] and [0126]) (Note: the MFP performs a blank page removal and transmits a request to a charging server used instead of the charging device 20 for executing charging); and 
      the server generates cost information of non-blank pages according to the received processing result ([0122]) (Note: In response to receiving the charging request, the charging server subtracts the amount corresponding to the charges from the money).
      Umeizumi fails to disclose a cloud server and the cloud server transmits the cost information of non-blank pages to the electronic device.
      However, in the same field of endeavor of a document processing system art, Inouye discloses a cloud server (fig.1, cloud server 106) and the cloud server transmits the cost information of non-blank pages to the electronic device ([0068]) (Note: the cloud serve determines a cost associated with executing the document processing job in accordance with information and transmits the cost to a print device (electronic device)).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to replace the server of Umeizumi with a cloud server and the cloud server transmits the cost information of non-blank pages to the electronic device as taught by Inouye. The suggestion/motivation for doing so would have been to improve data accessibility from anywhere, improve data security and provide a document processing system at low cost.
Allowable Subject Matter
Claims 6-8, 12, 14, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675